Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-11 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kimura et al. (US Patent Application Publication 2016/0282990), herein after referred to as Kimura.
Regarding independent claim 1, Kimura discloses a display device (Abstract, figures 27, 29 or 30.) comprising: 
a substrate (figures 27, 29 or 30 reference substrate 371); 
Figures 27, 29 or 30 reference non-numbered depiction of a semiconductor layer disposed directly between source and drain electrodes 285. Paragraph [0270] describes transistors to include conductive layer functioning as the gate electrode, the semiconductor layer, a conductive layer functioning as the source electrode, a conductive layer functioning as the drain electrode, and the insulating layer functioning as the gate insulating layer.); 
gate electrodes in either one or both of a layer on the semiconductor layer facing the substrate and a layer on the semiconductor layer opposite the substrate (Figures 27, 29 or 30 depicts gate electrode 281 under semiconductor layer (facing the substrate 371). Paragraph [0271] describes the gate electrodes may be provided above and below a channel [semiconductor layer].); 
an electrode layer including source electrodes and drain electrodes (Figures 27, 29 or 30 reference source and drain electrodes 285 disposed directly on insulating layer 211 and directly surrounding non-numbered depiction of the semiconductor layer.) to form thin film transistors in combination with the semiconductor layer and the gate electrodes (Paragraph [0270] describes transistors to include conductive layer functioning as the gate electrode, the semiconductor layer, a conductive layer functioning as the source electrode, a conductive layer functioning as the drain electrode, and the insulating layer functioning as the gate insulating layer. Figure 27, 29 or 30 identifies the components described in paragraph [0270] as a transistor 203.); 
first touch panel lines in a layer opposite the substrate with respect to the thin film transistors (figures 27, 29 or 30 reference conductive layer 411a disposed directly on insulating layer 254 in the liquid crystal LC layer above TFT 203 and substrate 371), the first touch panel lines extending in a first direction (Figures 27, 29 or 30 reference conductive layer 411a described in paragraph [0346] to extend in the Y direction. Figure 26 depicts the extending direction of 411a Y direction to be vertical as oriented in figure 26.); 
second touch panel lines in the same layer as the first touch panel lines (Figures 27, 29 or 30 reference conductive layer 404 depicted to be disposed directly on insulating layer 254 in the same LC layer and at the same layered level as the first touch panel lines 411a.), the second touch panel lines extending in a second direction intersecting the first direction (Paragraph [0347] describes the conductive layer 404 is included in conductive layer 412a wherein both 404 and 412a extends in the x direction. Figure 26 depicts the extending direction of 405 X direction to be horizontal intersecting y axis direction of first touch panel lines 411a as oriented in figure 26.); and 
connecting sections in a layer other than the layer containing the first touch panel lines and the second touch panel lines (figures 27, 29 or 30 reference conductive layer 405 depicted to be disposed directly on layer 211 or 371 or 214 (respective of figures 27, 29, and 30) and different from the layered level of the first and second touch panel lines 411a and 412a (which are disposed above 405 as oriented in the figures)), the connecting sections connecting either the first touch panel lines or the second touch panel lines in intersection regions including locations where the first touch panel lines would intersect the second touch panel lines (Figures 27, 29 or 30 depicts conductive layer 405 to directly electrically connect conductive layer 404 of second touch panel lines 412a at intersections between first and second touch panel lines 411a and 412a as described in paragraph [0347].). 
Regarding claim 2, Kimura discloses the display device according to claim 1, wherein the connecting sections are disposed in a layer containing the semiconductor layer (Figure 27 reference non-numbered semiconductor layer (disposed directly between source and drain electrodes 285) and connecting sections/conductive layer 405 both directly disposed on insulating layer 211 and both in insulating layer 212; thereby describing/depicting the semiconductor layer and conductive layer 405 being located at the same layered level.). 
Regarding claim 3, Kimura discloses the display device according to claim 2, wherein the connecting sections include low-resistance semiconductor regions (Paragraph [0323] describes formation of the semiconductor layer includes low-resistance regions which functions as a source or drain. Paragraph [0350] describes the conductive layer 405 to be formed by processing the same conductive film as the source and drain electrodes 285 of the transistor enabling the location of 405 to vary. Since the source and drain are low-resistive semiconductor layers and the connection section 405 is formed by the same processed material describes the connection section 405 to also comprise of low-resistance semiconductor regions.). 
Regarding claim 4, Kimura discloses the display device according to claim 1, further comprising common electrodes in a layer opposite the substrate with respect to the thin film transistors, wherein the connecting sections are disposed in the same layer as the common electrodes (Figure 30 reference connection section 405 and common electrode 402 both disposed directly on insulating layer 214 in insulating layer 254. Thereby describing/depicting both 405 and 402 to be located at the same layered level.).
Regarding claim 5, Kimura discloses the display device according to claim 1, wherein the connecting sections are disposed in the same layer as the gate electrodes (Figure 29 reference connection section 405 and gate electrode 281 both disposed directly on substrate 371 in insulating layer 211. Thereby describing/depicting both 405 and 281 to be located at the same layered level.). 
Regarding claim 6, Kimura discloses the display device according to claim 1, further comprising, in a layer on the semiconductor layer facing the substrate, a conductive light-blocking layer (Paragraph [0508] describes wherein the gate electrode may be formed of light-blocking conductive film. It is noted support for this claim language performs the same function of utilizing a gate electrode as the light blocking layer (paragraph [0039] of the current application’s originally filed specification).) overlapping the semiconductor layer in a plan view (figure 29 reference the gate electrode 281 (serving as the light blocking film as described in paragraph [0508]) overlaps the non-numbered semiconductor layer (disposed directly between drain and source 285) in the plan view), wherein the connecting sections are disposed in the same layer as the light-blocking layer (Figure 29 reference connection section 405 and gate electrode 281 (serving as the conductive light blocking layer [0508]) both disposed directly on substrate 371 in insulating layer 211. Thereby describing/depicting both 405 and 281 to be located at the same layered level.). 
Regarding claim 7, Kimura discloses the display device according to claim 1, wherein the connecting sections are disposed in the same layer as the drain electrodes and the source electrodes (Figure 27 reference source and drain electrodes 285 and connecting sections/conductive layer 405 both directly disposed on insulating layer 211 and both in insulating layer 212; thereby describing/depicting the source and drain electrodes 285 and conductive layer 405 being located at the same layered level.). 
Regarding claim 8, Kimura discloses the display device according to claim 1, wherein: either the first touch panel lines or the second touch panel lines include, in the intersection regions, first branch sections extending in a direction other than a direction in which either the first touch panel lines or the second touch panel lines that are connected to the connecting sections extend (figures 27, 29 or 30 reference conductive layer 404 as branch sections extending in a depth direction different from the x and y axis extending directions of the first and second touch panel lines 4111 and 412a respectively); and the connecting sections connect either the first touch Figures 27, 29 or 30 depicts conductive layer 405 to directly electrically connect conductive layer 404 of second touch panel lines 412a at intersections between first and second touch panel lines 411a and 412a as described in paragraph [0347].). 
Regarding claim 9, Kimura discloses the display device according to claim 1, wherein: the connecting sections include, in the intersection regions, second branch sections (Note claim 9 depends on claim 1 and claim 8 also depends on claim 1. Claim 8 claims the first branch sections. Since claims 8 and 9 do not depend on one another this enables the first and second branch sections to be interpreted as the same branch section label differently.) extending in a direction other than a direction in which either the first touch panel lines or the second touch panel lines that are connected to the connecting sections extend (figures 27, 29 or 30 reference conductive layer 404 as branch sections extending in a depth direction different from the x and y axis extending directions of the first and second touch panel lines 4111 and 412a respectively); and the connecting sections connect either the first touch panel lines or the second touch panel lines via the second branch sections (Figures 27, 29 or 30 depicts conductive layer 405 to directly electrically connect conductive layer 404 of second touch panel lines 412a at intersections between first and second touch panel lines 411a and 412a as described in paragraph [0347].). 
Regarding claim 10, Kimura discloses the display device according to claim 1, further comprising: gate lines connected to the gate electrodes and extending in the first direction (Figure 2a reference gate lines 71_1 extending in the y axis second direction. Paragraph [0348] describes the first and second touch electrodes 411a and 412a may swap extending directions thereby making the y axis the first direction and describing the gate lines 71_1 to extend in the first direction also.); and source lines connected to the Figure 2a reference source lines 62 1 extending in the x axis first direction. Paragraph [0348] describes the first and second touch electrodes 411a and 412a may swap extending directions thereby making the x axis the second direction and describing the source lines 62 to extend in the second direction also.), wherein the gate lines and the first touch panel lines at least partially overlap in a plan view (Paragraph [0353] describes when the extending directions of the first 411a and second 412a touch panel lines are changed (swapped): first touch panel lines 411a overlap gate lines), and the source lines and the second touch panel lines at least partially overlap in a plan view (Paragraph [0353] describes when the extending directions of the first 411a and second 412a touch panel lines are changed (swapped): second touch panel lines 412a overlap source lines). 
Regarding independent claim 11, Kimura discloses a method of manufacturing a display device (Abstract, figures 27, 29 or 30.), the method comprising: 
forming thin film transistors on a substrate (Figures 27, 29 or 30 reference TFT 203 formed directly on substrate 371); 
forming first touch panel lines and second touch panel lines both in a single layer opposite the substrate with respect to the thin film transistors (Figures 27, 29 or 30 reference conductive layer 404 depicted to be disposed directly on insulating layer 254 in the same LC layer and at the same layered level as the first touch panel lines 411a. Paragraph [0347] describes the conductive layer 404 is included in conductive layer 412a (second touch panel lines)), the first touch panel lines extending in a first direction and the second touch panel lines extending in a second direction intersecting the first direction (Paragraph [0347] describes the conductive layer 404 is included in conductive layer 412a wherein both 404 and 412a extends in the x direction. Figure 26 depicts the extending direction of 405 X direction to be horizontal intersecting y axis direction of first touch panel lines 411a as oriented in figure 26.); and 
forming connecting sections in a layer other than the layer containing the first touch panel lines and the second touch panel lines (figures 27, 29 or 30 reference conductive layer 405 depicted to be disposed directly on layer 211 or 371 or 214 (respective of figures 27, 29, and 30) and different from the layered level of the first and second touch panel lines 411a and 412a (which are disposed above 405 as oriented in the figures)), the connecting sections connecting either or both of the first touch panel lines and the second touch panel lines in intersection regions including locations where the first touch panel lines would intersect the second touch panel lines (Figures 27, 29 or 30 depicts conductive layer 405 to directly electrically connect conductive layer 404 of second touch panel lines 412a at intersections between first and second touch panel lines 411a and 412a as described in paragraph [0347].). 

Conclusion
4.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622